We concur in the judgment of reversal and rendition, but not in the strictures in the original opinion upon the conduct of the county superintendent in this controversy, nor in the conclusions that the contract asserted by appellees was enforceable without the approval of the county superintendent, and that the latter arbitrarily and wrongfully refused to approve said contract.
The Legislature has expressly intrusted to the county superintendent the power and duty, to be exercised in his discretion under his official oath and bond, of passing upon and approving or rejecting contracts between district trustees and teachers, and it is not for the courts to sit in judgment upon the wisdom with which he exercises his discretion under that power and duty.
The power of review and revision of the county superintendent's official acts is granted by statute to the county board, state superintendent, and state board, successively, to the exclusion of judicial interference with the exercise of the discretion thus wisely intrusted to those authorities.